DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 has been considered.
Drawings
The drawings submitted on 11/05/2020 are acceptable.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over US 5,986,030 A to Murray et al., which represents the closest prior art of record and which discloses a fluorescently-tagged copolymer comprising the repeating unit

    PNG
    media_image1.png
    264
    492
    media_image1.png
    Greyscale
.
Murray et al. fails to teach a fluorophore that is a diphenyloxadiazole or diphenylthiadiazole. On the other hand, Tao et al., Dyes and Pigments 84 (2010) 153-158 discloses a fluorescent polymer comprising PVPT, PTBEMA or PTPEMA

    PNG
    media_image2.png
    145
    321
    media_image2.png
    Greyscale
,
 
    PNG
    media_image3.png
    136
    506
    media_image3.png
    Greyscale
, 

    PNG
    media_image4.png
    114
    457
    media_image4.png
    Greyscale
.
However, there is not an obvious motivation for one skilled in the art to employ diphenylthiadiazole as the fluorophore in the copolymer disclosed by Murray et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762